 

                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                     WESTERN DIVISION

HAROLD SHAWGNESSY SIMS                                                                     PLAINTIFF

V.                                     4:18CV00656 SWW-JTK

MALENDA WARREN, et al.                                                               DEFENDANTS

                         PROPOSED FINDINGS AND RECOMMENDATIONS

                                           INSTRUCTIONS

           The following recommended disposition has been sent to United States District Judge

    Susan Webber Wright.        Any party may serve and file written objections to this

    recommendation. Objections should be specific and should include the factual or legal basis for

    the objection. If the objection is to a factual finding, specifically identify that finding and the

    evidence that supports your objection. An original and one copy of your objections must be

    received in the office of the United States District Court Clerk no later than fourteen (14)

    days from the date of the findings and recommendations. The copy will be furnished to the

    opposing party. Failure to file timely objections may result in waiver of the right to appeal

    questions of fact.

           If you are objecting to the recommendation and also desire to submit new, different,

    or additional evidence, and to have a hearing for this purpose before the District Judge, you

    must, at the same time that you file your written objections, include the following:

          1.      Why the record made before the Magistrate Judge is inadequate.

          2.      Why the evidence proffered at the hearing before the District Judge (if such a

hearing is granted) was not offered at the hearing before the Magistrate Judge.
         3.       The detail of any testimony desired to be introduced at the hearing before the

District Judge in the form of an offer of proof, and a copy, or the original, of any documentary

or other non-testimonial evidence desired to be introduced at the hearing before the District

Judge.

         From this submission, the District Judge will determine the necessity for an additional

evidentiary hearing, either before the Magistrate Judge or before the District Judge.

         Mail your objections and “Statement of Necessity” to:

                                  Clerk, United States District Court
                                     Eastern District of Arkansas
                                600 West Capitol Avenue, Suite A149
                                    Little Rock, AR 72201-3325

                                       DISPOSITION

    I.    Introduction

         Plaintiff Harold Shawgnessy Sims, currently in custody at the Craighead County

Detention Center, filed t h i s pro se 42 U.S.C. ' 1983 action against Defendants and a Motion

to Proceed In Forma Pauperis, which was granted. (Doc. Nos. 1, 3, 5). Plaintiff alleges that child

support enforcement proceedings were brought against him unlawfully and that he was unlawfully

sentenced to jail in connection with his child support arrears. (Doc. Nos. 1, 7). Having reviewed

Plaintiff=s Complaint (Doc. No. 2), the Court finds that Plaintiff’s claims should be dismissed

for failure to state a claim.

II.      Screening

         The Prison Litigation Reform Act (PLRA) requires federal courts to screen prisoner

complaints seeking relief against a governmental entity, officer, or employee. 28 U.S.C.

' 1915A(a). The Court must dismiss a complaint or portion thereof if the prisoner has raised claims

                                                 2 
 
that: (a) are legally frivolous or malicious; (b) fail to state a claim upon which relief may be

granted; or (c) seek monetary relief from a defendant who is immune from such relief. 28 U.S.C.

' 1915A(b).

       An action is frivolous if “it lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989). Whether a plaintiff is represented by counsel or is appearing

pro se, his complaint must allege specific facts sufficient to state a claim. See Martin v. Sargent,

780 F .2d 1334, 1337 (8th Cir.1985).

       An action fails to state a claim upon which relief can be granted if it does not plead “enough

facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007). In reviewing a pro se complaint under ' 1915(e)(2)(B), the Court must

give the complaint the benefit of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520

(1972). The Court must also weigh all factual allegations in favor of the plaintiff, unless the facts

alleged are clearly baseless. Denton v. Hernandez, 504 U.S. 25, 32 (1992).

III.   Procedural History and Background

       Plaintiff sued Office of Child Support Enforcement (“OCSE”) Prosecuting Attorney

Malenda Warren, Circuit Court Judge Tonya Alexander, and an unidentified OCSE Supervisors

(Doc. No. 1). Because the allegations in Plaintiff’s complaint were too vague to support a claim

for relief, the Court gave Plaintiff an opportunity to amend. (Doc. No. 6). Plaintiff filed an

Amended Complaint on October 2, 2018, against the same Defendants in their personal capacities

only. (Doc. No. 7). The Court will now screen Plaintiff’s complaint, as amended.

       Plaintiff alleges that he spoke with someone at the OSCE office who ensured him that he

would never do jail time in connection with his child support arrears, so long as he paid what he

could. (Doc. No. 7, at 4). Despite that assurance, Malenda Warren apparently initiated child

                                                  3 
 
support enforcement proceedings against him. (Id. at 4-8). Plaintiff maintains that Warren’s

prosecution of the child support case was unlawful. Specifically, he asserts that Warren allowed

her family, social, or political relations to influence her decisions and that she obstructed justice.

(Id. at 8). Plaintiff also alleges that Judge Alexander unlawfully sentenced him to 180 days in jail

in the enforcement case. (Id. at 4).

IV.    Analysis

       Plaintiff sued an unidentified OSCE supervisor, but failed to include factual allegations

against that individual. Bare allegations void of factual enhancement are insufficient to state a

claim for relief under § 1983. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Plaintiff’s claims

against the Doe Supervisor should, accordingly, be dismissed.

       Plaintiff’s allegations that Warren unlawfully prosecuted the child support case against him

and that Judge Alexander unlawfully sentenced him are barred by Heck v. Humphrey, 512 U.S.

477 (1994). In Heck v. Humphrey, the United States Supreme Court held that “in order to recover

damages for allegedly unconstitutional conviction or imprisonment, or for other harm caused by

actions whose unlawfulness would render a conviction or sentence invalid, a § 1983 plaintiff must

prove that the conviction or sentence has been reversed on direct appeal, expunged by executive

order, declared invalid by a state tribunal authorized to make such determination, or called into

question by a federal court’s issuance of a writ of habeas corpus.” Heck, 512 U.S. at 486-87.

Plaintiff’s allegations that he was unlawfully prosecuted and given jail time undermine the validity

of his sentence; a judgment in Plaintiff’s favor would necessarily imply the invalidity of that

sentence. Plaintiff has in no way indicated that his sentence has been reversed, expunged, declared

invalid, or called into question by the issuance of a writ of habeas corpus. Accordingly, Heck bars

Plaintiff’s claims against these Defendants and his claims should be dismissed.



                                                  4 
 
         Additionally, as an advocate for the State in a capacity akin to that of a prosecutor, Warren

is entitled to absolute immunity from Plaintiff’s claims. See Vest v. Battle, No. 4:11-cv-364-DPM,

2011 WL6326088 (E.D. Ark. Dec. 16, 2011). Similarly, “[j]udges performing judicial functions

enjoy absolute immunity from § 1983 liability.” Robinson v. Freeze, 15 F.3d 107, 108 (8th Cir.

1994). “[J]udicial immunity is an immunity from suit, not just from ultimate assessment of

damages.” Mireles v. Waco, 502 U.S. 9, 11 (1991). Judicial immunity is overcome only when a

judge acts outside of his judicial capacity or when his actions are taken in complete absence of all

jurisdiction. Id. at 11-12. Sims has not alleged any non-judicial action or complete absence of

jurisdiction. Accordingly, Judge Alexander is entitled to immunity.

V.       Conclusion:

         The Court recommends that Judge Wright DISMISS Harold Shawgnessy Sims’s

Complaint (Doc. Nos. 1, 7), without prejudice, based on his failure to state a claim. Furthermore,

Judge Wright should find that the dismissal counts as a “strike” for purposes of 28 U.S.C.

§ 1915(g) and should certify that, pursuant to 28 U.S.C. § 1915(a)(3), an in forma pauperis appeal

taken from the order and judgment dismissing this action is considered frivolous and not in good

faith.

         IT IS SO RECOMMENDED this 11th day of October, 2018.


 


                                                        ___________________________________
                                                        JEROME T. KEARNEY
                                                        UNITED STATES MAGISTRATE JUDGE
 




                                                   5 
 
